DETAILED ACTION
The following Office Action is in response to the Amendment filed on January 25, 2021.  Claims 23-28, 30-36, 38-44, 46, and 47 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the “Claim Objection” section on page 6 of the Applicant’s Response filed on January 25, 2021, the amendment to claim 26 to address the informality has obviated the necessity of the objection to the claim.  Therefore, the objection is withdrawn.
Concerning the “Rejection under AIA  35 U.S.C. §112(b)” section on page 6 of the Applicant’s Response filed on January 25, 2021, the amendment to claim 38 to address the issue of indefiniteness has obviated the necessity of the rejection to the claim under 35 U.S.C. §112(b).  Therefore, the rejection is withdrawn.

Response to Arguments
Concerning the “Rejections under AIA  35 U.S.C. § 103” section on pages 6-11 of the Applicant’s Response filed on January 25, 2021, the applicant’s arguments have been fully considered, but they are not persuasive.  The applicant first argues that the combination of the Keeley and Strickler reference does not teach the added limitation of the claimed wire having a thickness of 0.01 to 0.15 mm.  However, the Keeley reference teaches that the wire may have a thickness of about 0.006 inches, wherein 0.006 inches converts to 0.152 mm.  Given the description of “about 0.006”, the Keeley may be interpreted as 
The applicant then argues that the hydrogrel of the Keeley reference is an essential element and cannot be replaced by the material of the Strickler reference.  However, the examiner again asserts that the hydrogel is merely a preferred embodiment.  Each instant presented by the applicant of a recitation of “a hydrogel”, it is preceded by the phrase “in one embodiment”.  This suggests that other embodiments exist wherein a hydrogel is not used.  Specifically, the reference teaches that “the expansible elements may be formed of any number of expansile polymeric hydrogels, or alternatively, environmentally-sensitive polymers to expand in response to a change in an environmental parameter” (Keeley; [¶ 0006]).  The term “or alternatively” shows that the expansible element is not exclusively made of hydrogel, and that other materials may be used as an alternative to the hydrogel.  Furthermore, the applicant argues that the modification of the Keeley reference to include the resin compositions of the Strickler reference, would render the expansile elements no longer expansile.  However, the applicant has not provided any evidence that the resin compositions discussed in the Strickler reference are incapable of providing any expansible properties.  No evidence has been presented to support this assertion.  Therefore, the rejections of the claims under 35 U.S.C. §103 stand.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim recites the negative limitation of “wherein each of the first and the second resin composition does not include an expansile polymer”.  However, there is no support for this limitation in the Specification.  Although the specification lists resin compositions that may be utilized to form the wire, there is no evidence within the specification that suggests that these resin compositions cannot be formulated in such a way as to provide expansile properties, therein failing to reasonably convey to one skilled in the relevant art that the inventor or joint inventor had possession of the claimed invention at the time the application as filed.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23-28, 30-36, 38-44, 46, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 23 recites the limitation of "the core of the resin wire consists of a first resin composition… and optionally the biochemical active material".  However, the term “optionally” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Claims 24-28, 30-36, 38-44, 46, and 47 are further rejected for being dependent upon an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23-25, 28, 31, 33-36, 38, 39, 42, 43, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeley et al. (US 2011/0184455, hereinafter Keeley) in view of Strickler et al. (US 2007/0232169, hereinafter Strickler).
Concerning claims 23 and 25, the Keeley et al. prior art reference teaches a vascular embolization device (Figure 5; 11) comprising: a coil (Figure 5; 2); a polymer wire (Figure 5; 1), which may contain an biochemical active material ([¶ 0067]) and is inserted in an inside of the coil; and a stretch resistant wire disposed in the inside of the coil in a primary form (Figure 5; 10), the wire being disposed in the inside of the coil so that the wire extends from a proximal side of 
However, the Strickler reference teaches medical devices including fiber structures having a biochemical active material, wherein the reference states that the fiber may be a multilayer strand consisting of a core (Figure 1A; 8) composed of a first polymer ([¶ 0032]) and an outer layer (Figure 1A; 6) consisting of a second polymer and the biochemical active material ([¶ 0032]), wherein the polymers making up the core and the outer layer may contain compositions with solubilities different from each other in a same organic solvent ([¶ 0032], the loads of biochemical active material in the core and outer layer may differ, therein defining different solubilities and chemical release), wherein the reference states that said compositions may include resins and compositions that include polymers with vinyl monomers such as an ethylene-vinyl acetate copolymer and polystyrenes such as a styrene isobutylene copolymer (e.g. polystyrene-polyisobutylene-polystyrene block copolymer), a styrene-butadiene copolymer, or a styrene-ethylene-butylene copolymer.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the polymer wire of the Keeley reference have the structure of the multilayer strand of the Strickler reference, with the wire being a multilayer strand consisting of a core composed of a first resin composition and an outer layer 
Concerning claim 24, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, wherein the Strickler reference teaches that the outer layer may be a hydrogel polymer or a biodegradable polymer, while the core may be a biostable polymer (Strickler; [¶ 0035]), therein having the at least one outer layer having a solubility higher than a solubility of the core.
Concerning claim 28, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, wherein the Keeley reference further teaches the polymer wire being disposed in the inside of the coil in a primary form (Figure 5; 1).
Concerning claim 31, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, wherein the Keeley reference further teaches that the stretch resistant wire may be spirally shaped (Figure 6; 10).
Concerning claims 33-36, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, wherein the Keeley reference further teaches that the stretch resistant wire may be made of metal such as 
Concerning claims 38, 39, and 47, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, wherein the Strickler reference further teaches that a biochemical active agent may be incorporated into the outer layer and the core ([¶ 0032]) and further teaches that the outer layer may include two or more layers (Figure 2D; 8, 9).
Concerning claim 42, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, wherein the Keeley reference teaches that the wire may have a thickness of about 0.006 inches ([¶ 0073]), which converts to 0.15 mm when rounded, which falls within the range of 0.01 to 0.15 mm.  
Although the reference does not specifically teach a thickness of 0.01 to 0.12 mm, the specification of the instant application lacks any criticality for this specific range of thickness values.  In fact, the specification teaches that the thickness of the resin wire may be upwards to 0.20 mm (Specification of Instant Application; [0018]).  The specification states that the thickness may preferably be from 0.08 mm to 0.12 mm, but does not provide any reasoning as to why this specific thickness may be critical.
Therefore, given the lack of criticality, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the thickness of the wire be 0.12 mm as a matter of obvious design choice which would yield the predictable result of the device operating in the same manner than if it had a slightly thicker wire thickness.
Concerning claim 43, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, wherein the Keeley .
Claims 26 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeley et al. (US 2011/0184455, hereinafter Keeley) in view of Strickler et al. (US 2007/0232169, hereinafter Strickler) as applied to claims 23-25, 28, 31, 33-36, 38, 39, 42, 43, and 47 above, and further in view of Binmoeller et al. (US 2009/0187206, hereinafter Binmoeller).
Concerning claims 26 and 27, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, wherein the Strickler reference further teaches an ethylene-vinyl acetate copolymer as an appropriate polymer to make a fiber element, but it does not teach the second resin composition in the outer layer and the first resin composition in the core individually containing different compositions of ethylene-vinyl acetate copolymer from each other.
However, the Binmoeller reference further teaches that an ethylene-vinyl acetate copolymer may be utilized in a degradable material wherein the vinyl acetate weight percent may be manipulated to alter the rate of in vivo degradation (Binmoeller; [¶ 0129])
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the core be composed of an ethylene-vinyl acetate copolymer having a vinyl acetate unit content of 10 to 30% by weight and to have the outer layer be composed of an ethylene-vinyl acetate copolymer having a vinyl acetate unit content of 30 to 50% given the vinyl acetate unit content within a ethylene-vinyl acetate copolymer has been identified as a result effective variable for manipulating the rate of in vivo degradation of a polymer (Binmoeller; [¶ 0129]).
Claims 30 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeley et al. (US 2011/0184455, hereinafter Keeley) in view of Strickler et al. (US 2007/0232169, hereinafter Strickler) as s 23-25, 28, 31, 33-36, 38, 39, 42, 43, and 47 above, and further in view of Takeuchi et al. (US 2006/0173488, hereinafter Takeuchi).
Concerning claims 30 and 32, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, but it does not specifically teach the break strength of the stretch resistant wire or the length of the stretch resistant wire.
However, the Takeuchi reference teaches a vascular embolization device (Figure 1; 10) having a coil (Figure 1; 11) and a stretch resistant wire (Figure 1; 20), wherein the stretch resistant wire may have a break strength of between 0.2 to 1 N ([¶ 0042]), which is greater than 0.05 N per wire and may have a natural length of 0.1 to 30% longer than a natural length of the coil ([¶ 0043]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the stretch resistant wire of the Keeley reference have the break strength greater than 0.05 N and a natural length that is 5% longer than a natural length of the coil to provide a stretch resistant wire that prevents the coil from endlessly expanding in the axial direction while not impairing the flexibility of the coil (Takeuchi; [¶ 0038]).
Claims 40 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeley et al. (US 2011/0184455, hereinafter Keeley) in view of Strickler et al. (US 2007/0232169, hereinafter Strickler) as applied to claims 23-25, 28, 31, 33-36, 38, 39, 42, 43, and 47 above, and further in view of Iwata et al. (US 2013/0178892, hereinafter Iwata).
Concerning claims 40 and 41, the combination of the Keeley and Strickler references as discussed above teaches the vascular embolization device according to claim 23, wherein the biochemical active material may be a therapeutic agent, but does not specifically teach the therapeutic agent being a statin.

Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the therapeutic agent of the Keeley and Strickler combination be a statin as in the Iwata reference to accelerate organization to prevent recanalization of aneurysms and to prevent rupture of aneurysms (Iwata; [¶ 0012]).
Claim 44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keeley et al. (US 2011/0184455, hereinafter Keeley) in view of Strickler et al. (US 2007/0232169, hereinafter Strickler) as applied to claims 23-25, 28, 31, 33-36, 38, 39, 42, 43, and 47 above, and further in view of Hunter et al. (US 2005/0142163, hereinafter Hunter).
Concerning claim 44, the combination of the Keeley and Strickler references as discussed above teaches a method for producing the vascular embolization device according to claim 23, wherein the Keeley reference teaches the method comprising the steps of: incorporating a biochemical active material into the polymer wire (Keeley;  [¶ 0021]) and inserting the wire having the biochemical active material in the inside of the coil to form the vascular embolization device (Keeley; Figure 1; 14), wherein the Strickler reference further teaches that said wire may be coated on its surface with a polymer solution containing the biochemical active material with a resin composition (Strickler; [¶ 0054], [¶ 0084]), but does not specifically teach drying the solution to form a layer containing the biochemical active material.
However, the Hunter reference teaches a method of coating medical implants, wherein the reference teaches that therapeutic compositions may be deposited on medical devices using spray-drying methods, wherein a spray is applied and solidified into a film or coating ([¶ 0143]).
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        4/6/2021